Citation Nr: 1542970	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative joint and disc disease (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952, and from January 1953 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for May 2013, and later rescheduled for March 2014.  In March 2014 correspondence to VA, the Veteran indicated that he did not wish to present oral contentions or arguments    and that he wanted to cancel the scheduled hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In May 2014, the Board issued a decision that, in part, denied the Veteran's claim  of entitlement to an increased rating for his low back disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Remand in which the parties agreed that the Board failed to adequately address the reasonably raised issue of entitlement to a TDIU in connection with the Veteran's claim for an increased rating for a low back disability, and moved the Court to vacate the Board's decision on that issue and return it to the Board for further consideration.

In light of the Joint Motion, the Board finds that the evidence raises a claim for a TDIU due to a low back disability, and such claim has been included on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2015, the Veteran submitted additional evidence accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's chronic lumbosacral strain is manifested by forward flexion to 55 degrees or greater, without unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the March 2015 Joint Motion did not raise any errors in the Board's May 2014 analysis of entitlement to an evaluation in excess of 40 percent for the Veteran's low back disability apart from its finding that the Board failed to adequately address the issue of entitlement to a TDIU.  The Joint Motion also did not direct that any specific additional development be conducted in connection with any other aspect of the decision.  The Veteran's representative who entered into the Joint Motion is an attorney in a law firm    with extensive experience in VA litigation.  "[W]hen an attorney agrees to a    joint motion for remand based on specific issues and raises no additional issues   on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier, 19 Vet. App. at 426, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

As the sole basis for remand was for the Board to provide an adequate statement    of reasons or bases regarding any decision it reached in connection with entitlement to a TDIU due to a low back disability, it appears the Board's finding that the issue of entitlement to a TDIU has been raised and its remand of that issue for required development has addressed the directives of the Joint Motion, without the need      to again explain the reasons and bases for the finding and conclusion reached regarding entitlement to a disability rating in excess of 40 percent on either a schedular basis pursuant to 38 C.F.R. § 4.71a, or on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  However, in an effort to avoid yet another remand, the Board will again address the increased rating claim.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was most recently afforded a VA examination in January 2013.  He has not asserted that his low back disability has worsened since that time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran is seeking an evaluation in excess of 40 percent for his service-connected low back disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis 
of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result     in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration    of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints 
and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,   4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

Service connection for the Veteran's lumbosacral strain was established in an August 1954 rating decision.  A September 2002 rating decision increased the Veteran's disability rating to 40 percent.  The Veteran filed a notice of disagreement with that decision, but did not perfect an appeal.  The current claim for an increased rating was received by VA in October 2011.

The Veteran's lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms  such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula assigns a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis     of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's lumbosacral strain at any point during the time period under consideration.

Regarding entitlement to a higher rating under the General Rating Formula, the Veteran demonstrated his most limited range of motion during his January 2013     VA examination.  At that time, he reported flare-ups that resulted in increased pain, decreased range of motion, and decreased mobility.  The examiner documented forward flexion to 60 degrees, with additional limitation to 55 degrees following repetitive motion testing.  He noted objective evidence of painful motion at 45 degrees of flexion.  Functional loss was characterized by less movement than normal, as well as pain on movement.  During a 2011 VA examination, the Veteran denied flare-ups, but stated that he had some difficulty walking "completely straight."  That examiner documented forward flexion to 90 degrees with objective evidence of pain at 70 degrees.  He reported there was no functional loss or additional limitation of motion after repetitive use testing, and no muscle spasm or guarding.  The Veteran's VA treatment records during the time period in question documented complaints of pain, only.

In short, even after consideration of objective evidence of pain and additional limitation of motion after repetitive use, the medical evidence of record does not, at any point, demonstrate that the Veteran suffers from ankylosis of the thoracolumbar spine.  As ankylosis is necessary to warrant a higher rating under the General Rating Formula, an increased evaluation under that formula is not appropriate.

Turning to the possibility of entitlement to a higher rating based on application      of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), the Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  In any event, the evidence does not reflect that during the course of the claim, the Veteran has suffered incapacitating episodes     of disc disease requiring bed rest prescribed by a physician and treatment by a physician totaling at least 6 weeks over the course of a 12 month period.  Thus the provisions of Diagnostic Code 5243 and the IVDS Formula are not for application.  38 C.F.R. § 4.71a.

In addition, the Board has considered whether a separate rating is warranted for 
an associated neurological disability.  The Veteran did not report neurological symptoms during his 2011 and 2013 VA examinations.  The Board acknowledges that the Veteran's former representative stated that the Veteran has experienced numbness in his right thigh and that, in a sworn statement submitted in September 2015, the Veteran described pain that radiates to his buttocks.  However, the General Rating Formula contemplates pain of the back that radiates and, more to  the point, the evidence of record does not reflect objective findings of a distinct neurological disability associated with the Veteran's lumbosacral strain.  Indeed, both the 2011 and 2013 VA examiners reported no neurologic abnormalities on physical examination, and VA treatment records during the time period under review do not include reports of neurological symptoms.  Accordingly, the Board finds that there is no basis for a separate rating for a neurological disability.  See 38 C.F.R. § 4.124a.

The Board further notes that it has considered the Veteran's statements regarding the difficulty he experiences standing up and walking, with prolonged sitting, and with stiffness in the morning, his limited mobility and the need to move slowly during unpredictable flare-ups, his inability to bend over or lift heavy objects, and his difficulty remaining comfortable while sleeping.  It has also considered his subjective symptoms, including constant pain, stiffness, achiness, tightness, decreased mobility, and decreased range of motion, when determining what disability rating is appropriate.  However, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and that the 40 percent rating now assigned for the entire period under review adequately addresses his symptomatology.  Furthermore, with regard to his former representative's assertion that he is entitled to a higher disability rating under prior diagnostic codes, the Board notes that those codes are inapplicable to this increased rating claim, which was filed in 2011.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent for the Veteran's low back disability, and the claim is denied.

The Board has also considered whether the Veteran's chronic lumbosacral strain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence, such as unfavorable ankylosis of the thoracolumbar spine  or unfavorable ankylosis of the entire spine, and neurological manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25         Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a    wide variety of manifestations of functional loss.  

The Board acknowledges that the claim for a TDIU is being remanded.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  In short, given the Veteran's symptoms and the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe his disability picture.  Thus, the first prong of the Court's three-part        test has not been met, and remand of the issue decided herein for referral for extraschedular consideration is not required.  See id. at 116; Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim).

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

An evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative joint and disc disease is denied.


REMAND

As already noted, the Board finds that the evidence raises a claim for a TDIU due to a low back disability.  Rice, 22 Vet. App. 447.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's disability ratings do not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  Based on the foregoing, the Board finds that a remand is required so that the claim of entitlement to a TDIU due to a low back disability may be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any additional development deemed necessary, refer the claim of entitlement to a TDIU to     the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


